      Case 1:19-cv-07346-AJN-KNF Document 65 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                               4/27/2020
SOUTHERN DISTRICT OF NEW YORK


  Heleen Mees,

                        Plaintiff,
                                                                    19-cv-7346 (AJN)
                 –v–
                                                                         ORDER
  City of New York, et al.,

                        Defendants.




ALISON J. NATHAN, District Judge:

       Plaintiff has filed what the Court construes to be a motion for leave to appeal the Court’s

April 7, 2020 order in forma pauperis. See Dkt. No. 62. The Court finds pursuant to 28 U.S.C. §

1915(a)(3) that any appeal from the Court’s April 7, 2020 order would not be taken in good faith.

See Coppedge v. United States, 369 U.S. 438, 445 (1962). The Court does not find the issue

decided in that order to be a close question. Moreover, the order does not appear to be

immediately appealable. Plaintiff’s motion is therefore denied.


       SO ORDERED.


              27 2020
Dated: April ____,
       New York, New York


                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge




                                                1
